Citation Nr: 1102205	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  05-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim for service connection for arteriosclerotic heart disease, 
myocardial infarction, postoperative coronary artery bypass 
grafting.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from October 1955 to January 
1976.  He also had a period of service with the Naval Reserves 
from June 1955 until October 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which declined to reopen the claim.  The issue was 
previously remanded by the Board in January 2009 for additional 
development and to address due process concerns.  

The issue of entitlement to service connection for 
diabetes mellitus, which was previously denied in a July 
2005 rating decision, and the issue of entitlement to a 
total disability rating based upon individual 
unemployability (TDIU), have been raised by the record, 
see January 2006 statement in support of claim and 
February 2007 VA Form 21-4138, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2010), are met. 

The Board remanded the claim in January 2009 in pertinent part 
for the RO/AMC to make arrangements to obtain all medical records 
of treatment the Veteran received at the Fort Polk Army Community 
Hospital from January 1976 to November 1982.  Review of the 
claims folder reveals that on February 6, 2009, the RO in 
Huntington, West Virginia, sent out two separate requests to the 
Bayne Jones Army Community Hospital at Fort Polk for these 
records.  See VA Form 21-8359 and letter.  A response was 
received on February 23, 2009, which indicated that there was no 
information available regarding the Veteran during the specified 
dates.  The actions undertaken by the RO and the negative reply 
received were documented by the RO in a March 16, 2010 
memorandum, which detailed that the RO had determined that the 
Fort Polk Army Community Hospital records were unavailable.  The 
Veteran was informed that the RO had been unsuccessful in 
obtaining records from Fort Polk in a letter also dated March 16, 
2010.  

The Veteran's representative asserts that owing to the age of the 
records requested from Fort Polk, they were probably retired to 
the National Personnel Records Center (NPRC) or another federal 
records center some time ago.  The representative also indicates 
that it was not clear that an adequate search for dated medical 
records had been conducted.  See October 2010 appellate brief 
presentation.  The Board agrees, especially in light of the fact 
that the RO was able to successfully obtain records from the 
Brooke Army Medical Center in Fort Sam Houston dated between 
January 1, 1982 and December 31, 1982 from the NPRC.  See May 
2010 VA Form 3101.  On remand, the RO/AMC should submit a direct 
request to the NPRC in an effort to obtain all medical records of 
treatment the Veteran received at the Fort Polk Army Community 
Hospital from January 1976 to November 1982.  

It also appears that the Veteran is in receipt of benefits from 
the Social Security Administration (SSA) as a result of his 
cardiovascular disorder.  See November 2001 letter.  The medical 
and legal documents pertaining to the Veteran's application for 
SSA benefits have not been associated with the claims folder.  
The possibility that SSA records could contain evidence relevant 
to the claim cannot be foreclosed absent a review of those 
records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  
On remand, efforts should be made to obtain these records.  38 
C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) and request copies of all 
medical records of treatment the Veteran 
received at the Fort Polk Army Community 
Hospital from January 1976 to November 1982.  
If no records can be found, indicate whether 
the records do not exist and whether further 
efforts to obtain the records would be 
futile.

2.  Request all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits.  If no records 
can be found, indicate whether the records 
do not exist and whether further efforts to 
obtain the records would be futile.

3.  If any records obtained are new and 
material to reopen the Veteran's claim, 
obtain an appropriate VA medical opinion.

4.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented. 

5.  Finally, readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
issue an updated supplemental statement of 
the case (SSOC) and give the Veteran an 
appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



